Exhibit 10.3

 

LOGO [g127248g58h27.gif]

2016 Annual Incentive Plan

February 2016

Primary Objective: the primary objective of the plan to assist in the
attraction, retention and motivation of the senior talent critical to deliver on
the Strategic Imperatives in 2016, and particularly those that consistently
demonstrate the competencies and values that serve as the foundation for One
Alere and its culture.

Performance Period: January 1, 2016 – December 31, 2016.

Plan Eligibility: Participation in the incentive plan includes the CEO, the
Executive team (E3) and extends to all employees in Director roles (M4) or
higher, including individual contributors referred to as Subject Matter Experts
(P5). Participants are approved by Alere’s CEO and Alere’s Compensation
Committee.

Plan Components: There are two major components to the plan: funding of the
incentive pool and distribution of incentives/bonus earned.

Funding: The plan is funded based on the Company’s performance in 2 metrics:
Earnings Per Share (EPS) and Organic Growth. Exhibit 1 shows the targets for
each, at 50% (minimum,) 100% (target) and 150% (maximum.) Actual performance
against EPS and Organic Growth targets is weighed equally (50%) and together
will determine the percent of the incentive pool that is actual earned, and
funded. If one of the two targets is not met at minimum, the pool would fund at
50% of target. In the event that neither target is met at the minimum level, the
plan would be funded at 25% of target, to allow for discretionary recognition of
individuals who excelled in their contribution during the year. In 2016, all
participants in the plan will share the same Corporate incentive targets.

Distribution: The distribution (or payout) of any earned incentive dollars is
based on performance against these targets, and as such, each Executive Team
leader will be allotted a corresponding sub-pool of earned funds, which s/he
will distribute in accordance with participants’ performance against individual
objectives and their overall level of contribution to attaining the results. If
one or both of the target areas are not met at minimum, triggering a lower level
of funding as noted above, the CEO has responsibility for determining sub pools.
If neither target is not met at minimum, the Executive level (E3) will not be
eligible for any incentive payout.

Participant Incentive Target Levels: Each participant’s role has been evaluated
on a number of factors, including size, complexity, responsibility, experience
required, etc. using Alere’s Job Leveling Chart. In addition, each level has
been benchmarked externally to ensure incentive targets are competitive. Based
on analysis and benchmarking conducted by Aon Radford, Alere’s external
executive compensation consultant, below are the incentive opportunities, at
target, by level for 2016. Each level was designated to have a different target
bonus opportunity for 2016. Those are:

 

  o E3 – 60%

  o E2 – 45%

  o E1 – 30%

  o M5/P5 – 25%

  o M4 – 20%



--------------------------------------------------------------------------------

Additional Provisions: Below are some additional plan provisions/conditions:

 

  1. Performance against metrics will be currency adjusted and will be
communicated quarterly.

  2. Performance against metrics will be communicated quarterly.

  3. Any and all earned incentive/bonus will be based on base pay as of the
first pay period in April 2016.

  4. Plan participants are not eligible to participate in any other/local
incentive plans.

  5. Any and all earned incentive/bonus will be paid in total no later than
March 15, 2017, and subject to country specific, relevant taxes.

  6. To be eligible for the incentive payment, participants must employed by the
Company at the time the incentive payment is processed, and must be in good
standing.

  7. Participants hired or entering the plan after April 1, 2016, will be
eligible for a pro-rated earned incentive payment; those hired or entering the
plan after Q3, or October 1, 2016, are not eligible to participate.
Specifically, if hired between the 1st and 15th of a month, they get “credit”
for the entire month; if hired between the 16th and the 31st, they get credit
for one half month.

  8. If the participant takes an unpaid leave of absence, it will be
management’s discretion to determine if any earned amount should be pro-rated.

  9. The plan does not constitute a contract of employment, and nothing
contained herein will change the rights of the Company to terminate the
participants’ employment, following local/country provisions.

 

2